Title: From John Quincy Adams to George Washington Adams, 18 August 1825
From: Adams, John Quincy
To: Adams, George Washington


				N. 10.
					My dear Son.
					Washington 18. August 1825
				
				Thomas J. Hellan is to be offered as a Candidate for admission at Harvard University this year—I wish you to give him all the assistance which he may need for that purpose, and to consider him as under your parental, or brotherly care—You will be one of his bondsmen and request my brother to be the other—You will attend to the payment of his quarterly bills, and other necessary expenses, keeping exact accounts of the same, and in all respects relating to his Education be unto him as a father.I am still expecting the list of your books, which very early in the course of last month you wrote me you would send me “the next week.”  I hope you have been so much occupied with the Books themselves, or with profitable business, that the delay has been unavoidable. I should write you at least once every week, if my time were at my own disposal, and I often, very often think how agreeable it would be to me to receive a Letter from you, though I might seldom be able to answer it—Your affectionate father
				
					J. Q. Adams.
				
				
			